                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                      )
BENCHMARK INVESTMENTS, INC.,                          )
                                                      )    Case No. 20-cv-10888
                                Plaintiff,            )
                                                      )
                 v.                                   )
                                                      )    COMPLAINT
PAVMED INC.,                                          )
                                                      )
                                Defendant.            )
                                                      )


          Plaintiff Benchmark Investments, Inc., by and through its undersigned counsel, Sullivan

& Worcester LLP, files this complaint against Defendant PAVmed Inc., and alleges as follows:


                                   NATURE OF THE ACTION

          1.     This lawsuit arises from Defendant PAVmed Inc.’s (“PAVmed” or the

“Company”) egregious disregard of its explicit contractual obligations to Kingswood Capital

Markets (“Kingswood”), a division of Plaintiff Benchmark Investments, Inc. (“Benchmark”).

          2.     Kingswood and PAVmed entered into, and duly executed, a letter agreement on

November 17, 2020 (the “Engagement Agreement”) for a proposed firm commitment

underwritten follow-on public offering by PAVmed (the “Offering”) of its common stock.

Under Section 1 of the Engagement Agreement, PAVmed unequivocally granted Kingswood the

exclusive right to act as PAVmed’s lead underwriter, deal manager, and sole book running

manager, beginning on November 17, 2020 and ending on the earlier of 30 days from November

17th or the final closing date, if sooner (the “Engagement Period”), of the Offering (hereinafter

referred to as the “Exclusive Rights Provision”). Section 1 of the Engagement Agreement




{S2701481; 1}
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 2 of 12




further states that during the “Engagement Period,” PAVmed “agrees not to solicit, negotiate

with, or enter into any agreement with any other . . . placement agent.”

          3.     As of December 11, 2020, and as of the date of this filing, PAVmed and

Kingswood had not conducted or completed the Offering. Thus, on December 11, 2020,

PAVmed and Kingswood were still well within the 30-day Engagement Period set forth in the

Exclusive Rights Provision.

          4.     The Engagement Agreement explicitly provides that PAVmed’s negotiation,

coordination, and consummation of any offering during the Engagement Period should have

been solely with Kingswood. PAVmed’s actions to negotiate and consummate a financing away

from Kingswood during the Engagement Period directly breached the Engagement Agreement.

          5.     PAVmed did not notify, inform, or disclose the Placement Agreement to

Kingswood at any point in time prior to the filing. Nor did PAVmed seek to terminate its

agreement with Kingswood on or before December 11, 2020, in accordance with the

Engagement Agreement.

          6.     Indeed, pursuant to the Engagement Agreement, specifically Section 7 thereto

(hereinafter the “Termination Provision”), PAVmed could not terminate the Engagement

Agreement prior to the completion of the Engagement Period other than for “Cause.” Cause, “for

the purpose of this Agreement, shall mean willful misconduct, gross negligence or a material

breach of the Agreement by Kingswood.” Even if PAVmed believed that Kingswood had

engaged in conduct constituting cause, it “must first notify Kingswood in writing of the facts and

circumstances supporting such an assertion(s), and allow Kingswood ten (10) days to cure such

alleged conduct.” No notice whatsoever was provided by PAVmed to Kingswood pursuant to

Section 7, nor did Kingswood have an opportunity to cure any alleged defect.




{S2701481; 1}                                    2
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 3 of 12




          7.     In fact, PAVmed memorialized its breach of the Engagement Agreement with

Kingswood on December 11, 2020, when it filed its Form 8-K with the Securities and Exchange

Commission (“SEC”) and disclosed that it had entered into a placement agency agreement (the

“Placement Agreement”) with entities who were not Kingswood for an offering of 5,585,000

shares of PAVmed’s common stock. A copy of the December 11, 2020 8-K is annexed hereto as

Exhibit A.

          8.     On December 18, 2020, PAVmed filed a second Form 8-K with the SEC

disclosing the consummation of a second financing for an additional $8.1 million common stock.

A copy of the December 18, 2020 8-K is annexed hereto as Exhibit B. Again, PAVmed

completed this offering away from Kingswood. Upon information and belief, and for all

material intents and purposes, the activities leading up to the second offering (such as negotiating

and soliciting with other sources of financing) occurred within the Engagement Period and

during the time which PAVmed contractually agreed to work solely with Kingswood.

          9.     As reflected in the second Form 8-K, and reported publicly on December 18,

2020, PAVmed disclosed that it entered into agreements for the sale of 5.1 million shares of

common stock in a registered direct offering at a price of $1.60 per share for gross proceeds of

approximately $8.1 million.

          10.    In the alternative, to the extent the second offering on December 18, 2020 is

deemed outside the Engagement Period, PAVmed breached a separate provision of the

Engagement Agreement. Pursuant to the Termination Provision, and upon its expiration, “if the

Company subsequently completes any public or private equity financing, in either case with any

investors actually introduced to the Company by Kingswood, during the Engagement Period

after approval in advance by the Company . . . , at any time during the nine (9) months after such




{S2701481; 1}                                     3
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 4 of 12




termination, then Kingswood shall be entitled to receive the compensation as set forth in Section

3(a) of this Agreement with respect to such financing to the extent of such investors’

participation and then only to the extent of the Company’s knowledge of such investors’

participation.”

          11.     PAVmed knowingly and intentionally breached its contractual obligations to

Kingswood causing Kingswood damages when it consummated two offerings in direct violation

of the Engagement Agreement. Indeed, PAVmed’s filing of two separate Form 8-K’s on

December 11 and December 18, 2020, respectively, confirmed and memorialized PAVmed’s

breach.

                             THE PARTIES, JURISDICTION AND VENUE

          12.     Plaintiff Benchmark Investments, Inc. is a corporation organized under the laws

of Arkansas and has its principal place of business at 175 Country Club Drive, Building 400,

Suite D, Stockbridge, GA 30281.

          13.     Defendant PAVmed Inc. (“PAVmed”) is a corporation organized under the laws

of Delaware with its principal place of business at One Grand Central Place, Suite 4600, New

York, New York 10165.

          14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332(a).

          15.     The amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

          16.     This Court has personal jurisdiction and venue over Defendant because it resides

and regularly conducts business in this District. Moreover, Defendant consented to a forum




{S2701481; 1}                                      4
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 5 of 12




selection clause which included this District and waived any objection to the venue of any such

suit in this District.

                                FACTS COMMON TO ALL CLAIMS

          17.      Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

          18.      On December 11, 2020, PAVmed filed a Form 8-K with the SEC which provided

the required notification that it had entered into a material agreement outside the ordinary course

of its business.

          19.      As reflected in the Form 8-K, and reported publicly on December 11, 2020,

PAVmed disclosed that it had entered into agreements for the sale of 5.6 million shares of

common stock in a registered direct offering at a price of $1.60 per share for gross proceeds of

approximately $8.9 million. PAVmed further disclosed that the compensation to be paid as an

underwriting fee for the offering was 7% of the aggregate gross proceeds, a fee nearly identical

to Kingswood’s fee.

          20.      At no point in time, however, did PAVmed initiate discussions with Kingswood

to terminate the Engagement Agreement. As a result, Kingswood spent time, resources, and

money pursuant to its exclusive right to act as PAVmed’s lead underwriter, deal manager, and

sole book running manager. In fact, Kingswood made two good faith attempts to launch the

transaction on two separate occasions during the Engagement Period only to have PAVmed call

off the deals at the last minute with little notice or reasoning.

          21.      In breach of the Engagement Agreement, and notwithstanding Kingswood’s rights

under the Exclusive Rights Provision, PAVmed entered into, facilitated, and completed an




{S2701481; 1}                                        5
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 6 of 12




offering of its common stock pursuant with entities other than Kingswood. This is a direct

breach of the Exclusive Rights Provision of the Engagement Agreement.

          22.    Unbeknownst to Kingswood, and during the time in which PAVmed was

expected to be working solely with Kingswood, PAVmed was working with entities other than

Kingswood on pricing a second offering and taking all material steps to formalize and effectuate

it within the Engagement Period.

          23.    On December 18, 2020, PAVmed filed a second Form 8-K with the SEC

disclosing the pricing of an additional $8.1 million common stock registered direct offering, as

well as a Placement Agreement with entities who are not Kingswood. Upon information and

belief, and for all material intents and purposes, the activities leading up to the second offering

occurred within the Engagement Period.

          24.    As reflected in the second Form 8-K, and reported publicly on December 18,

2020, PAVmed disclosed that it entered into agreements for the sale of 5.1 million shares of

common stock in a registered direct offering at a price of $1.60 per share for gross proceeds of

approximately $8.1 million. PAVmed further disclosed that the underwriting fee for the offering

was 7% of the aggregate gross proceeds, a fee nearly identical to Kingswood’s fee.

          25.    Upon information and belief, the second offering would have necessitated

preparation, coordination, and confirmation by PAVmed within the Engagement Period,

resulting in a second breach of the Exclusive Rights Provision of the Engagement Agreement as

a closing on December 18, 2020, would have required solicitation, negotiation, and entry into a

separate agreement prior to December 18, 2020, and within the Engagement Period.

          26.    In the alternative, to the extent the second offering on December 18, 2020 is

deemed outside the Engagement Period, PAVmed breached a separate provision of the




{S2701481; 1}                                     6
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 7 of 12




Engagement Agreement. Pursuant to the Termination Provision, and upon expiration of the

Engagement Agreement, “if the Company subsequently completes any public or private equity

financing, in either case with any investors actually introduced to the Company by Kingswood,

during the Engagement Period after approval in advance by the Company . . . , at any time during

the nine (9) months after such termination, then Kingswood shall be entitled to receive the

compensation as set forth in Section 3(a) of this Agreement with respect to such financing to the

extent of such investors’ participation and then only to the extent of the Company’s knowledge

of such investors’ participation.”

          27.    In the alternative, if the second offering on December 18, 2020 is deemed outside

of the Engagement Period, the offering is a direct breach of the Termination Provision of the

Engagement Agreement because PAVmed failed to pay compensation due Kingswood pursuant

to Section 7 of the Engagement Agreement.

          28.    PAVmed’s breaches have caused Kingswood monetary damages exceeding the

jurisdictional amount.

                                        COUNT I
                                BREACH OF CONTRACT
                   (The Engagement Agreement – Exclusive Rights Provision)

          29.    Plaintiff repeats and realleges each and every allegation set forth above as if set

forth fully herein.

          30.    The Engagement Agreement is a valid and enforceable contract between PAVmed

and Kingswood, a division of Plaintiff Benchmark.

          31.    The Exclusive Rights Provision is a valid and enforceable provision of the

Engagement Agreement, and December 11, 2020 is within the 30-day Engagement Period.




{S2701481; 1}                                      7
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 8 of 12




          32.    Upon information and belief, any offering by PAVmed, which was disclosed on

December 18, 2020, required solicitation, negotiation, preparation, coordination, and

confirmation of an agreement within the Engagement Period. Indeed, the second offering

disclosed on December 18, 2020, is covered under the Engagement Period by virtue that

PAVmed would have had to have had discussions with investors and other counterparties and

entities during the Engagement Period in direct violation of Kingswood’s contractual rights.

          33.    PAVmed did not honor its contractual obligation to have Kingswood act as the

Company’s exclusive lead underwriter, deal manager, and sole book running manager for

offerings within the Engagement Period, as stated in Section 1 of the Engagement Agreement.

          34.    PAVmed further breached Section 1 of the Engagement Agreement by soliciting,

negotiating with, or entering into any agreement with other entities who were not Kingswood.

          35.    As a direct and proximate result of PAVmed’s breach, Kingswood (i) was not

named as the Company’s exclusive lead underwriter, deal manager, and sole book running

manager for the December 11, 2020 Offering; (ii) was denied approximately $675,500 or an

amount to be proven at trial; (iii) was not named as the Company’s exclusive lead underwriter,

deal manager, and sole book running manager for the December 18, 2020 Offering; (iv) was

denied approximately $617,200 or an amount to be proven at trial; and (v) incurred additional

damages including legal fees and costs, as well as other monetary and non-monetary damages to

be proven at trial.

          36.    Kingswood has suffered damages exceeding the jurisdictional amount that are the

direct and proximate cause of PAVmed’s breach.




{S2701481; 1}                                    8
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 9 of 12




                                         COUNT II
                                  BREACH OF CONTRACT
                      (The Engagement Agreement – Termination Provision)

          37.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

          38.    The Engagement Agreement is a valid and enforceable contract between PAVmed

and Kingswood, a division of Plaintiff Benchmark.

          39.    The Termination Provision is a valid and enforceable provision of the

Engagement Agreement. To the extent it is determined that December 18, 2020 is one day

outside the expiration of the 30-day Engagement Period, and is not covered under the

Engagement Period by virtue of the actions that PAVmed would have taken during the

Engagement Period in direct violation of Kingswood’s contractual rights as alleged in Count I,

PAVmed breached the Engagement Agreement’s Termination Provision.

          40.    Upon information and belief, PAVmed’s second offering on December 18, 2020

predominantly involved existing institutional investors, and PAVmed did not honor its

contractual obligation to pay Kingswood compensation as set forth in Section 3(a) of the

Engagement Agreement with respect to such financing to the extent of such investors’

participation, as provided in Section 7 of the Engagement Agreement.

          41.    As a direct and proximate result of PAVmed’s breach, Kingswood (i) was not

paid compensation pursuant to Sections 3(a) and 7 of the Engagement Agreement; (ii) was

denied approximately $617,200 or an amount to be proven at trial; and (iii) incurred additional

damages including legal fees and costs, as well as other monetary and non-monetary damages to

be proven at trial.




{S2701481; 1}                                      9
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 10 of 12




          42.     Kingswood has suffered damages exceeding the jurisdictional amount that are the

direct and proximate cause of PAVmed’s breach.

                                         COUNT III
                                   DECLARATORY RELIEF
                       (Declaratory Judgment Act, 28 U.S.C. §2201, et. seq)

          43.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

          44.     The Court should enter an Order declaring that the Engagement Agreement is a

valid and enforceable contract.

          45.     The Court should enter an Order declaring that the Exclusive Rights Provision is a

valid and enforceable provision of the Engagement Agreement.

          46.     The Court should enter an Order declaring that PAVmed breached the

Engagement Agreement when (i) it did not name Kingswood as the Company’s exclusive lead

underwriter, deal manager, and sole book running manager for the December 11, 2020 Offering;

(ii) and solicited, negotiated with, or entered into any agreement with other entities who were not

Kingswood; (iii) it did not name Kingswood as the Company’s exclusive lead underwriter, deal

manager, and sole book running manager for the December 18, 2020 Offering; and (iv) solicited,

negotiated with, or entered into any agreement with other entities who were not Kingswood.

          47.     The Court should enter an Order declaring that, as a direct and proximate result of

PAVmed’s breach, Kingswood (i) was denied approximately $675,500 or an amount to be

proven at trial for the December 11, 2020 Offering; (ii) was denied approximately $617,200 or

an amount to be proven at trial for the December 18, 2020 Offering by virtue of the actions that

PAVmed would have taken during the Engagement Period in direct violation of Kingswood’s




{S2701481; 1}                                      10
                Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 11 of 12




contractual rights as alleged in Count I; and (iii) incurred additional damages including legal fees

and costs, as well as other monetary and non-monetary damages to be proven at trial.

          48.     In the alternative, the Court should enter an Order declaring that the Termination

Provision is a valid and enforceable provision of the Engagement agreement, if it is deemed that

December 18, 2020 is one day outside the expiration of the Engagement Period and is not

covered under the Engagement Period by virtue of the actions that PAVmed would have taken

during the Engagement Period in direct violation of Kingswood’s contractual rights.

          49.     In the alternative, the Court should enter an Order declaring that PAVmed did not

honor its contractual obligation to pay Kingswood compensation as set forth in Section 3(a) of

the Engagement Agreement with respect to such financing to the extent of such investors’

participation, as provided in Section 7 of the Engagement Agreement.

          50.     In the alternative, the Court should enter an Order declaring that, as a direct and

proximate result of PAVmed’s breach, Kingswood (i) was not paid compensation pursuant to

Sections 3(a) and 7 of the Engagement Agreement; (ii) was denied approximately $617,200 or an

amount to be proven at trial; and (iii) incurred additional damages including legal fees and costs,

as well as other monetary and non-monetary damages to be proven at trial.

          51.     The Court should enter an Order declaring that PAVmed is liable for damages to

Kingswood in an amount to be proven at trial as result of its breach of the Engagement

Agreement.

                                           PRAYER FOR RELIEF

          WHEREFORE, Benchmark respectfully requests that this Honorable Court enter

judgment in its favor and against PAVmed as follows:




{S2701481; 1}                                      11
                  Case 1:20-cv-10888 Document 1 Filed 12/23/20 Page 12 of 12




          (i)       On Count I, awarding Plaintiff damages in an amount to be determined at trial,

                    but not less than $1,292,700, plus punitive damages, interest, costs, and attorneys’

                    fees to the extent allowable by law;

          (ii)      On Count II, in the alternative, awarding Plaintiff damages in an amount to be

                    determined at trial, but not less than $617,200, plus punitive damages, interest,

                    costs, and attorneys’ fees to the extent allowable by law;

          (iii)     On Count III, awarding Plaintiff damages in an amount to be determined at trial,

                    but not less than $1,292,700, plus punitive damages, interest, costs, and attorneys’

                    fees to the extent allowable by law; and

          (iv)      For such other and further relief as the Court deems just and proper.


Dated: New York, New York                         SULLIVAN & WORCESTER LLP
       December 23, 2020

                                                  By:_/s/ David E. Danovitch__________
                                                  David E. Danovitch
                                                  1633 Broadway
                                                  New York, NY 10019
                                                  Phone: (212) 660-3060
                                                  ddanovitch@sullivanlaw.com

                                                  Michael T. Dyson (pro hac vice forthcoming)
                                                  SULLIVAN & WORCESTER LLP
                                                  1666 K Street, NW
                                                  Washington, DC 20006
                                                  Phone: (202) 775-1217
                                                  mdyson@sullivanlaw.com

                                                  Caroline J. Lambert (pro hac vice forthcoming)
                                                  SULLIVAN & WORCESTER LLP
                                                  One Post Office Square
                                                  Boston, MA 02109
                                                  Phone: (617) 338-2453
                                                  clambert@sullivanlaw.com

                                                  Attorneys for Plaintiff Benchmark Investments, Inc.



{S2701481; 1}                                        12
